13‐3235
          Soundo v. Holder
                                                                                                   BIA
                                                                                         Nelson, IJ
                                                                                       A200 746 875

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
     DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 22nd day of December, two thousand
 4        fourteen.
 5
 6        PRESENT:
 7                   GUIDO CALABRESI,
 8                   RICHARD C. WESLEY,
 9                   SUSAN L. CARNEY,
10                         Circuit Judges.
11        _____________________________________
12
13        PIBILA THOMAS SOUNDO,
14                  Petitioner,              
15
16                            v.                                      13‐3235
17                                                                    NAC           
18        ERIC H. HOLDER, JR., UNITED STATES 
19        ATTORNEY GENERAL, 
20                   Respondent.
21        _____________________________________
22
23        FOR PETITIONER:                       Andy Wong, New York, NY.
24
 1   FOR RESPONDENT:                     Stuart F. Delery, Assistant Attorney General; John
 2                                       W. Blakeley, Senior Litigation Counsel; Kohsei
 3                                       Ugumori, Senior Litigation Counsel, Office of
 4                                       Immigration Litigation, United States Department
 5                                       of Justice, Washington, D.C.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a Board of

 8   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

 9   AND DECREED that the petition for review is DENIED.

10         Petitioner Pibila Thomas Soundo, a native and citizen of Burkina Faso,

11   seeks review of a July 31, 2013, order of the BIA affirming the December 20, 2011,

12   decision of an Immigration Judge (“IJ”), which denied asylum, withholding of

13   removal, and Convention Against Torture (“CAT”) relief.  In re Piblia Thomas

14   Soundo, No. A200 746 875 (B.I.A. Jul. 31, 2013), aff’g No. A200 746 875 (Immig. Ct.

15   New York City Dec. 20, 2011).  We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case. 

17         Under the circumstances of this case, we have reviewed the IJ’s decision,

18   including the portions not explicitly discussed by the BIA.  See Yun‐Zui Guan v.

19   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).  The applicable standards of review are

20   well established.  See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534

21   F.3d 162, 165‐66 (2d Cir. 2008). 



                                                 2
 1          For asylum applications governed by the REAL ID Act, such as Soundo’s,

 2   the IJ may, considering the totality of the circumstances, base a credibility finding

 3   on an asylum applicant’s demeanor, candor, or responsiveness, and

 4   inconsistencies in his statements and other record evidence, without regard to

 5   whether they go “to the heart of the applicant’s claim.”  8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163‐65.  Here, the totality of the

 7   circumstances, including Soundo’s inconsistent and evasive testimony and the

 8   lack of corroborating evidence, supports the IJ’s credibility determination.

 9         Given Soundo’s inconsistent, evasive, and uncorroborated testimony,

10   substantial evidence supports the agency’s adverse credibility determination,

11   which provided an adequate basis for denying Soundo asylum, withholding of

12   removal, and CAT relief.  See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

13   167; see also Paul v. Gonzales, 444 F.3d 148, 155‐57 (2d Cir. 2006).  

14         For the foregoing reasons, the petition for review is DENIED.  As we have

15   completed our review, any stay of removal that the Court previously granted in

16   this petition is VACATED, and any pending motion for a stay of removal in this




                                                 3
1   petition is DISMISSED as moot.  Any pending request for oral argument in this

2   petition is DENIED in accordance with Federal Rule of Appellate Procedure

3   34(a)(2), and Second Circuit Local Rule 34.1(b).

4                                         FOR THE COURT: 
5                                         Catherine O’Hagan Wolfe, Clerk
6
7




                                             4